Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-6 in the reply filed on 9/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4-5, Applicants set forth “a tray for holding the circular food product” and it is unclear whether the tray is a part of the claimed invention or not because the tray is recited in the discussion to the positioning of the at least one outlet and the tray is not designated by lettering.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: rotary prime mover in claims 1 and 4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim Interpretation-112(f)
The rotary prime mover invokes the provisions of 35 U.S.C. 112(f) and this mover has been interpreted to be an electric/pneumatic/rotary motor (400) and shaft (404) in accordance with the disclosure [0047] or any art recognized equivalent rotary moving structure.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                      Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Tanara (US 3,751,198) in view of Linck et al (US 2013/0084373).
Tanara provides an apparatus capable of applying fluent food to a circular food product comprising a manifold defined by a nozzle bar (i.e., D; see Fig. 1 or even Fig. 9) with at least one inlet in communication with at least one outlet (see area E, i.e., nozzle outlet), the outlet positioned above a tray (i.e., mold, C) for holding food product; fluent food supplied to the manifold from a source or reservoir (not shown), the fluent food supplied to the inlet and then the outlet to the food product below; and a rotary prime mover (i.e., electric motor 19, shaft 11) beneath the tray and drivingly linked to the tray configured to rotate the food product relative to the manifold (col. 7, lines 40-42).  Tanara is silent concerning the pressure source (i.e., a pump) for supply of pressured fluent food from the source or reservoir to the manifold.  However, Linck provides an apparatus capable of applying fluent food to cavity, the apparatus having a manifold (136) in communication with at least one pump for supply of the fluent food.  The manifold (136) in communication with at least one inlet in communication with at least one outlet, the outlet positioned above the cavity (i.e., mold, C) for distribution of the fluent food to the cavity wherein the fluent food is supplied under pressure from a source or reservoir (not shown) (see Fig. 1; [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a pump as taught by Linck in the Tanara apparatus to supply pressured fluent food from the source or reservoir to the manifold (i.e., nozzle bar) in order to suitably distribute fluent food to the circular food product.  No inventive effort would have been required and the resulting combined apparatus would yield predictable results.
Regarding claim 2, while Tanara shows a manifold defined by a nozzle bar (i.e., D; see Fig. 1 or even Fig. 9) with multiple outlets (see area E, i.e., nozzle outlets), Tanara is silent concerning the outlets selectively actuated to dispense fluent food on circular food product.  However, Linck provides for a valve for each nozzle to control a predetermined amount of food product to be deposited on food product as user defined as evidenced by Linck [0035]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate valving for each nozzle as taught by Linck in the Tanara apparatus in order to enable the user to selectively actuate via discrete valving per nozzle to control a predetermined amount of food product to be deposited on the circular food product.

  Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanara (US 3,751,198) in view of Linck et al (US 2013/0084373) as applied to claims 1 and 2 above and further in view of Naramura (US 5,540,943).
The combined teachings of Tanara and Linck have been mentioned above.  Tanara shows from Fig. 9 that there can be plural ducts (99) which would provide for plural inlets and plural outlets from the plural nozzles (100) shown. Linck provides for use of plural pumps [0034] to distribute fluent food to the desired nozzles.  The apparatus as defined by the combined teachings does not suggest an apparatus having each pump in fluid communication with one of the inlets so as to provide a discrete pump per inlet.  However, Naramura provides in a food coating apparatus, a fluent material distribution arrangement able to supply different fluent food to a circular food product, the Naramura distribution arrangement including a manifold (90) defined by a nozzle bar having nozzles (91; see Fig. 4) with plural inlets in communication with plural outlets, the outlets positioned above a food product to receive fluent food, each inlet in communication with a source or reservoir (93) which supplies the fluent food (desired sauce(s)) to the inlets and outlets under pressure (i.e., compressed air which would encompass a pump; col. 7, lines 3-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the distribution arrangement as taught by Naramura (i.e., plural inlets in communication with plural outlets, the outlets positioned above a food product to receive fluent food, each inlet in communication with a reservoir of fluent food (desired sauce(s)) to the inlets and outlets under pressure via pumps), in the apparatus as defined by the combination above in order to supply desired fluent food(s) to the circular food product.  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Plattner (US 4,173,942) in view of Naramura (US 5,540,943).
Plattner provides an apparatus for applying pizza sauce to a pizza crust, the apparatus comprising a nozzle or discharge hose (50; see Figs. 1 or 3), the nozzle disposed about a tray (78) for holding and at least partially rotating the crust (col. 5, lines 28-30), the nozzle having at least first and second inlets (not numbered, see Fig. 2), each which is in flued communication with a single nozzle outlet, the outlet positioned directly above the crust; a first pump (24; left side, see Fig. 2) in communication with first inlet and source of fluent food for conveying fluent food from the source to the inlet, the conveyed fluent food being dispensed out of the single nozzle outlet to the crust below; a second pump (24, right side, see Fig. 2) in communication with the second inlet and source of fluent food for conveying the fluent food from the source to the second inlet, the conveyed fluent food being dispensed out of the single nozzle outlet to the crust below; and a rotary prime mover (i.e., electric motor 56, shaft 70) beneath the tray and drivingly linked to the tray configured to at least partially rotate the food product relative to the nozzle.  Plattner does not teach or suggest a manifold defined by a nozzle bar above the crust, the manifold having multiple [nozzle] inlets in fluid communication with multiple [nozzle] outlets positioned over the crust.   However, Naramura provides in a food coating apparatus, a fluent material distribution arrangement able to supply different fluent food to a circular food product, the Naramura distribution arrangement including a manifold (90) defined by a nozzle bar having nozzles (91; see Fig. 4) with plural inlets in communication with plural outlets, the outlets positioned above a food product to receive fluent food, each inlet in communication with a source or reservoir (93) which supplies the fluent food (desired sauce(s)) to the inlets and outlets under pressure (i.e., compressed air which would encompass a pump; col. 7, lines 3-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the Plattner single nozzle with multiple inlets and one nozzle outlet with the Naramura manifold having plural inlets in communication with plural outlets, the outlets positioned above a food product to receive fluent food, each inlet in communication with a source or reservoir which supplies the fluent food (desired sauce(s)) in order to separately supply different desired fluent food(s) to the circular food product.  
Regarding claim 5, the apparatus as defined by the combination above would appear to provide for the manifold to having multiple inlets and multiple outlets with internal passages with the manifold having shown at least with outer sidewalls (see Naramura, Fig. 4) with lower dispenser portion of the manifold being defined by a plurality of dispensing nozzles having dispensing outlets.
Regarding claim 6, the apparatus as defined by the combination above would appear to provide for at least two pumps because Plattner provides for at least two pumps.  Naramura provides for more sources of fluent food (desired sauces(s)) and thus the inclusion of a discrete pump per source or reservoir of fluent food to provide for individualized supply of different desired fluent food from a discrete reservoir to a desired nozzle to deposit on a portion of the crust would be within the purview of one skilled in the art. 

                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
10/20/2022